Reversed and Remanded and Opinion filed August 19, 2004








Reversed and Remanded and Opinion filed August 19,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00509-CV
____________
 
TAMMY WIGLEY,
Appellant
 
V.
 
DIANE H. LEARED and KAREN R. LEARED, Appellees
 

 
On Appeal from the County Court at
Law
Washington County,
Texas
Trial Court Cause No.
03-70
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a default
judgment signed November 24, 2003




In her brief, appellant contends the trial court erred in
granting appellees= motion for default judgment and asks that we reverse the
judgment and remand the cause to the trial court.  The default judgment was based on appellees= motion for default judgment, in
which appellees claimed appellant had not filed an answer to the petition.  Appellant asserts in her brief that it was
error for the trial court to grant a default judgment when an answer was on
file.  The clerk=s record reveals that an answer was
filed.  Because an answer had been filed,
the trial court erred in granting a no-answer default judgment in favor of
appellees.
Following the filing of appellant=s brief, appellees filed a letter in
this court, noting that they were unaware of the filing of the answer and that
they were unopposed to reversal of the judgment and remand to the trial court. 
Accordingly, the judgment is reversed and the cause remanded
to the trial court.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 19, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.